Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31st July 2020, 15th November 2021 and 11th May 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8, 10, 11, 12 – 14, 17, 19, 20, 21, 22, 25, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0065463 A1).
Claim 1. Wang shows a network communication method (abstract), comprising:  	receiving and parsing a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	performing a single query on a route-neighbor table according to the destination host Internet Protocol address so as to acquire a physical address and a route type of a next hop route ([0067] lines 10-14 and 18-22: a routing table is searched for a next hop IP and a VLAN of the destination IP address wherein the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address… the CB device 102 queries the MAC address table entry based on the replaced destination MAC address, replaces the destination Mod by the identifier of the forwarding chip in the queried MAC address table entry); and  	sending the packet according to the physical address and the route type ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 11. Wang shows a network communication method (abstract), comprising:  	receiving and parsing a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	determining whether a route-neighbor table is enabled ([0034]: the CB device searches for a matching forwarding table entry and forward the packet to implement packet forwarding in the virtual system – when a search is performed, the table is enabled), and  	if so, then performing a single query on the route-neighbor table so as to acquire a physical address and a route type of a next hop route ([0067] lines 11-14: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address); and  	sending the packet according to the physical address and the route type ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 20. Wang shows a network communication method (abstract), comprising:  	receiving and parsing a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	determining whether a route-neighbor table is enabled ([0034]: the CB device searches for a matching forwarding table entry and forward the packet to implement packet forwarding in the virtual system – when a search is performed, the table is enabled);  	if so, then performing a single query on the route-neighbor table, and if a physical address of a next hop route is not found, then performing a next step ([0067] lines 11-14: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address);  	acquiring an Internet Protocol address of the next hop route by means of a route matching algorithm ([0067] lines 10-11 and 14-17: a routing table is searched for a next hop IP and a VLAN of the destination IP address… replaces the source MAC address by the MAC address of the CB device 102, replaces the destination MAC address by the MAC address corresponding to the next hop IP address);  	acquiring the physical address of the next hop route according to the Internet Protocol address of the next hop route ([0067] lines 18-22: the CB device 102 queries the MAC address table entry based on the replaced destination MAC address, replaces the destination Mod by the identifier of the forwarding chip in the queried MAC address table entry); and  	updating the physical address of the next hop route to the route-neighbor table ([0067] lines 22-23: replaces the destination port by the export in the queried MAC address table entry), and  	sending the packet to the physical address ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 28. Wang shows a network communication method (abstract), comprising:  	receiving and parsing a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	determining whether a route-neighbor table is enabled ([0034]: the CB device searches for a matching forwarding table entry and forward the packet to implement packet forwarding in the virtual system – when a search is performed, the table is enabled), and  	if not, then querying a routing table according to the destination host Internet Protocol address so as to acquire an Internet Protocol address of a next hop route (fig. 4: table 404; [0044] lines 4-7: if the CB device 102 does not find a MAC address table entry matching MAC1, the CB device 102 learns the MAC address forwarding table entry based on MAC1, port 112-2 and the global unit ID 129; [0045]: the CB device 102 may transmit the MAC address table entry to the CB devices 104 and 106 for synchronization periodically and if each of the CB devices is connected with the PE devices, the MAC address table synchronization procedure may be passed);  	querying a neighbor table according to the Internet Protocol address of the next hop route so as to acquire a physical address of the next hop route ([0067] lines 11-14: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address); and  	sending the packet to the physical address ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 29. Wang shows a network communication method (abstract), comprising:  	verifying whether a destination host Internet Protocol address is a local address ([0059]: if the destination port in the MAC address table entry matching MAC2 found by the CB device 102 is a local external port of the CB device 102, the CB device 102 forwards the data packet via the local external port);  	if so, then receiving a packet, and sending the packet to a target application according to a packet port number ([0060]: if the destination Mod of the data packet received by the CB device 106 via the first-level stacking port is the global unit ID 10 or global unit ID 11 of the local forwarding chips, the Ethernet packet is forwarded by the local forwarding chips of the CB device 106 via the destination port); and  	if not, then when a forwarding function is enabled, performing a single query on a route-neighbor table so as to acquire a router physical address, replacing a physical address of a received packet with the router physical address ([0067] lines 18-22: the CB device 102 queries the MAC address table entry based on the replaced destination MAC address, replaces the destination Mod by the identifier of the forwarding chip in the queried MAC address table entry), and  	forwarding the received packet to the router physical address ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 30. Wang shows a network communication apparatus (fig. 5), comprising:  	a parsing unit (fig. 5: receiving module 521), used to receive and parse a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	a query unit (fig. 5: forwarding unit 520 / synchronizing module 541), used to perform a single query on a route-neighbor table according to the destination host Internet Protocol address so as to acquire a physical address and a route type of a next hop route ([0067] lines 11-14: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address); and  	a packet sending unit (fig. 5: forwarding module 523), used to send the packet according to the physical address and the route type ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
Claim 31. Wang shows a network communication apparatus (fig. 5), comprising:  	a parsing unit (fig. 5: receiving module 521), used to receive and parse a packet so as to acquire a destination host Internet Protocol address ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2);  	a determination unit (fig. 5: forwarding unit 520 / synchronizing module 541), used to determine whether a route-neighbor table is enabled ([0034]: the CB device searches for a matching forwarding table entry and forward the packet to implement packet forwarding in the virtual system – when a search is performed, the table is enabled);  	a query unit (fig. 5: forwarding unit 520 / synchronizing module 541), used to, when the route-neighbor table is enabled, perform a single query on the route-neighbor table so as to acquire a physical address and a route type of a next hop route ([0067] lines 11-14: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address); and  	a packet sending unit (fig. 5: forwarding module 523), used to send the packet according to the physical address and the route type ([0067] lines 23-24: the CB device 102 may forward the packet to the PE device).
---------- ---------- ----------
Claim 2 (similarly claim 12). Wang shows the network communication method according to claim 1, wherein  	the route-neighbor table is a hash data table ([0039]: based on a hash algorithm configured in advance, a hash value is calculated wherein a member port (port 112-1) matching the hash value in the LAG is selected for transmitting the encapsulated packet);  	correspondingly, the performing a single query on the route-neighbor table is specifically performing a single hash query on the route-neighbor table ([0067]: the CB device 102 queries an address resolution protocol (ARP) table entry based on the next hop IP address to obtain a MAC address corresponding to the next hop IP address, replaces the source MAC address by the MAC address of the CB device 102).
Claim 3 (similarly claims 13 and 21). Wang shows the network communication method according to claim 1, wherein before the packet is sent, the physical address is encapsulated into an Ethernet packet header of the packet ([0056]: after receiving the Ethernet packet encapsulated with the HG header via the stacking port 118-2, the PE device 118 forwards the Ethernet packet based on the local unit ID 0 of the destination forwarding chip and the destination port 118-2).
Claim 4 (similarly claims 14 and 22). Wang shows the network communication method according to claim 1, wherein the route-neighbor table is a hash data table comprising fields of  	an Internet Protocol address, a physical address, route information, and a route type of a network device ([0039]: the PE device 112 determines to forward the Ethernet packet encapsulated with the HG header via the LAG based on the destination Mod and the destination Port and, based on a hash algorithm configured in advance, a hash value is calculated and that a member port (port 112-1) matching the hash value in the LAG is selected for transmitting the encapsulated packet wherein the PE device 112 calculates the hash value based on the source MAC address and the destination MAC address, or based on a five-tuple or a seven tuple of the Ethernet packet).
Claim 8 (similarly claims 17 and 25). Wang shows the network communication method according to claim 1, wherein the route-neighbor table is a hash data table comprising fields of an Internet Protocol address, a physical address, and route information of a network device ([0039] and [0067]: the PE device 112 determines to forward the Ethernet packet encapsulated with the HG header via the LAG based on the destination Mod and the destination Port and, based on a hash algorithm configured in advance, a hash value is calculated and that a member port (port 112-1) matching the hash value in the LAG is selected for transmitting the encapsulated packet wherein the PE device 112 calculates the hash value based on the source MAC address and the destination MAC address, or based on a five-tuple or a seven tuple of the Ethernet packet).
Claim 10 (similarly claims 19 and 27). Wang shows the network communication method according to claim 1, wherein the route-neighbor table is a hash data table comprising fields of an Internet Protocol address and a physical address of a network device ([0067]).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Dobbins et al (US 2003/0179761 A1).
Claim 5 (similarly claims 15 and 23). Wang shows the network communication method according to claim 4; Wang does not expressly describe wherein the route type comprises route, local area network, and wide area network.Dobbins teaches route type comprising route, local area network, and wide area network ([0083]: implementation of universally selected bits and weight factor values within the CAM, the routing system is capable determining if the destination of a multimedia packet is a LAN destination device or a WAN device).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the route type as taught by Dobbins in the method of Wang to make fast and efficient network type determinations.
Claim 6. Wang, modified by Dobbins, shows the network communication method according to claim 5, wherein the route type is indicated by different values (Dobbins, [0083]: implementation of universally selected bits and weight factor values within the CAM, the routing system is capable determining if the destination of a multimedia packet is a LAN destination device or a WAN device).
---------- ---------- ----------
Allowable Subject Matter
Claims 7, 9, 16, 18, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Grosser et al, US 2012/0127996 A1: packet forwarding devices with improved next hop scaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        28th July 2022